Title: To George Washington from Richard Peters, 7 October 1777
From: Peters, Richard
To: Washington, George



Sir
War Office York Town [Pa.] Octr 7th 1777

I have the Honour to enclose by Direction of the Board a Number of Certificates relating to the Bearer Capt. Thomas Rowland who is sent to your Excellency to exhibit his Experiments before you or such Persons as you shall appoint. On his Return he will bring your Certificates of his Performances & Opinion of the Utility of his Scheme. It appears to the Board that the Plan proposed by Mr Rowland will be useful or they would not have troubled your Excellency with the Matter especially as many Persons have claimed your Attention when Speculations have been either ingenious without Utility or merely calculated to get Money from the Public. The Board have furnished Mr Rowland with a Sum of Money to bear his Expenses & leave it to you either to employ him at Camp or send him back as you shall think proper.
The Board request you will be pleased to point out to them such Regulations in Regard to the Pay & Appointments of Messieurs du Portail, de la Radiere[,] de Laumoy & du Guvion as are suitable to their Rank & the Nature of their Employment as Engineers. I have the Honour to be with the greatest Respect Your very obed. Serv.

Richard Peters Secy

